DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group 1. Claims 1-12 in the reply filed on 02/18/22 is acknowledged.  The traversal is on the ground(s) that the search for both groups would be in the same area and that it is not a serious burden to search both groups.  
Applicant argues that a search of the art relating to films comprising a dried aqueous polyurethane dispersion comprising a prepolymer, the prepolymer comprising a glycol, an aliphatic diisocyanate and a diol ... would reveal art relating to both groups.  The claims of Group I are directed to an article of fabric and polyurethane dispersion.  The claims of group II are directed to a method for producing a waterproof or water resilient fabric.  One is a final article and the second is a method of making it. The structures/methodology of the two groups are different.  The fabric with the dispersion in group I need not be made by the method of group II to arrive at the same final product.  Although the claims in both groups include a film dispersion of polyurethane, the structures/method of making can be different for each group.  The search for the fabric and the coatings components would require a greater search strategy than the search strategy of the on the method of making it.  The article can be utilized for a different purpose and the application of the dispersion could be a film, a coating and applied at varying temperatures and air dried.  The groups are separate and distinct from one another.  
	Additionally, this is also not found to be persuasive because the chemical composition of a film layer would not be searched in the area of garments, where the structure and dimensional are critical.  The group’s classification wise don’t even fall in the same technology centers.  Composition falls under chemical and materials engineering and the garment composite falls under the mechanical arts and the method of making elsewhere.  Additionally, the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The search to combine the groups would definitely be burdensome. 
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/18/2022.  At allowance the method claims could be rejoined upon review. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPUB 2007/0213457 issued to of Liu et al in view of USPUB 20090247658 issued to Kobayashi et al.  
	Liu (US 2007/0213457) discloses the adhesive film that is adhered or embedded therein a polymeric film including the polyurethaneurea dispersion as claimed. (See Liu et al figures 10-12 and esp. figures 11 and 12 at 114, and para 0042-0045 and 0082-0088). 
	The Liu does not teach the exact compositional make-up of the polyurethane film to be a prepolymer dispersion comprising glycol, more specifically poly(tetra methylene ether glycol, an aliphatic diisocyanate, more specially 4,4'-methylene bis (cyclohexyl isocyanate, a diol, more specifically DMPA or (2,2-dimethylolpropionic acid and a monofunctional alcohol such as hexanol.  Liu teaches the presence of a fluoropolymer [0076]. At 0070 the instant reference also teaches the use of colorants (pigments) and crosslinking agents if needed. 
	These are all remedied by the teachings of Kobayashi et al. 
	The art is analogous as both teach compositions.
Kobayashi et al make polyurethanes and polyurethane-ureas films that are in use in various fields. However, since these polymers are used in various applications, they are desired to be improved especially in the function of being elastic, etc. Specifically, the desired properties concerning the function of being elastic at room temperature include high elongation at break, small stress fluctuations with deformation/strain, and a small hysteresis loss in expansion/contraction.  The instant reference teaches the film may be applied to stretchable garments [0163-0164]. 
	In regard to the ratio of the isocyanate groups (sought in Claim 1 b and 5-7) the aliphatic diisocyanate to hydroxy groups in the glycol and the diol (NCO/OH) is about 1.30 to about 2.20.; Kobayashi et al disclose similar ratios but not exactly 1.30 to about 2.20.  At 0148 the range overlaps from 1.1 to 3.0.  However, it is the position of the Office that this is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with ratio of the isocyanate groups in the aliphatic diisocyanate to hydroxy groups in the glycol and the diol (NCO/OH) is about 1.30 to about 2.20. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the ratio so that the competing reaction of isocyanate with hydroxy group would in general create a higher indexing which in turn promotes higher crosslinking, higher tensile strength, and better chemical resistance.
	Regarding Claim 3, the instant reference does not use any sort of fluoropolymer.
	Regarding 5 where Applicant desires that the article of claim 1, wherein the aliphatic diisocyanate is 4, 4′-methylene bis (cyclohexyl isocyanate); Applicant is directed to 077 of Kobayashi.
	Regarding Claim 6, where Applicant desires that the glycol is a poly (tetra methylene ether) glycol; Applicant is directed to 0038 of Kobayashi et al. 
	Regarding Claim 7, where Applicant desires that the article of claim 1, wherein the diol is DMPA; Applicant is directed to 0032 of Kobayashi et al.
	Regarding Claims 9 and 10 where Applicant desires that the prepolymer further comprises a monofunctional alcohol and that monofunctional alcohol is 1-hexanol; Applicant is directed to 0078 and 0148.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 8 there is insufficient antecedent basis for the limitations in the claim. There is no recitation in Claim 1 for carboxylic acid groups. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP